In this action against a surgeon and a radiologist for damages as a consequence of fraud and against the surgeon for malpractice, plaintiff appeals from an order denying (1) his cross motion to disaffirm the Official Referee’s report which determined that the failure of defendants to produce a certain X-ray plate upon their examination before trial was not willful and deliberate, and (2) his prior motion to strike out certain denials contained in defendants’ answer because of their alleged willful failure to produce said X-ray plate and the radiologist’s written report to the surgeon based thereon. Order affirmed, without costs. No opinion. Nolan, P. J., Wenzel, Schmidt, Beldock and Murphy, JJ., concur.